356 F.2d 941
SINCLAIR REFINING COMPANY et al., Appellants,v.William A. JACOB, Trustee of J. A. Lanehart ConstructionCo., Bankrupt, Appellee.
No. 22397.
United States Court of Appeals Fifth Circuit.
Feb. 10, 1966.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
C. Parkhill Mays, Jr., Lakeland, Fla., L. Robert Frank, Tampa, Fla., Holland, Bevis, Smith, Kibler & Hall, Bartow, Fla., Allen, Dell, Frank & Trinkle, Tampa, Fla., for appellants.
Lewis H. Hill, III, of Hill, Hill & Dickenson, Tampa, Fla., for appellee.
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
The principles controlling the disposition of this appeal are set forth in the opinion in the recent case of Willard v. Petruska, 5th Cir. 1966, 356 F.2d 422.  The factual differences between that case and the case before us are not such as require a different result.  Following the precedent there announced, the judgment of the district court from which this appeal is taken should be and it is hereby


2
Reversed and remanded.